Citation Nr: 0125654	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 until 
November 1945 and from October 1948 until November 1949.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2000 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which denied, in pertinent part, service connection for 
hearing loss and tinnitus.

The Board notes that the issues of an increased rating for 
shell fragment wound scar, and service connection for 
arthritis of the hands as secondary thereto were withdrawn 
from consideration in correspondence to the RO dated in 
December 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Bilateral hearing loss was first clinically demonstrated 
many years after service discharge and has been attributed to 
presbycusis.  It is not shown to be due to any in-service 
occurrence or event.

3.  Tinnitus is not shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has hearing loss and tinnitus 
as the result of acoustic trauma during combat in WWII for 
which service connection should be granted.

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this  appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The appellant was informed in May 2000, and October 2000 of 
the information and evidence necessary to substantiate his 
claims, and was specifically advised of the notice and duty 
to assist provisions of the VCAA in correspondence dated in 
March 2001.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that the claims are ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2001)).  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  Where a veteran served continuously for ninety (90) 
days or more during a period of war and an organic disease of 
the nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000)  

Factual Background.

The record reflects that upon examinations in November 1945 
and November 1949 for separation from each period of service, 
the veteran's hearing was evaluated as 15/15 in each ear.  No 
complaints referable to the ears were recorded during any 
period of active service.  The appellant's military 
occupational specialty (MOS) was shown to be cannoneer, light 
artillery during the first period of service, and he received 
medals which included the Purple Heart.  His MOS during the 
second period of service was as a sailor.

The appellant was afforded a VA examination for compensation 
and pension purposes in May 1947 for complaints not pertinent 
to this appeal whereupon his hearing was recorded as 20/20 to 
ordinary conversation.  

Service connection is in effect for the residuals of a shell 
fragment wound of the right forearm and residual scarring of 
the face.  Each disorder has long been rated 10 percent 
disabling.

A claim for hearing loss and tinnitus was received in May 
2000.  The veteran was requested to submit medical evidence 
showing treatment for hearing loss and tinnitus in May 2000, 
but no documentation was received in this regard.  He 
underwent VA audiological examinations for hearing loss and 
tinnitus in April 2001.  Upon examination, it was noted that 
no pertinent information was found in the VA Medical Center 
medical record, and that military records were not available 
for review.  The veteran provided history to the effect that 
when he was in service, he served in an artillery unit 
"loading shells into the gun."  It was noted that he was in 
combat during WWII.  He related that he had also been exposed 
to high levels of noise in his civilian employment before and 
after military service as a worker in a dry cleaning facility 
for 20 years.  

Upon audiometric evaluation, the appellant had puretone 
threshold averages of 10/15/25/35/50 and 15/20/25/60/65 at 
the 500/1000/2000/3000/4000/ frequencies, respectively.  
Speech discrimination scores were 92 percent for the right 
ear and 88 percent in the left ear.  The veteran was found to 
have mild to moderately severe sensorineural hearing loss in 
the right ear, and a moderate to moderately severe 
sensorineural hearing loss in the left ear.  When questioned 
in a number of respects as to onset and the symptoms of 
tinnitus, the appellant was reported to have denied having 
any ringing or roaring in his ears.

The examiner commented that while it was true that exposure 
to intense sound could cause damage to the auditory system, 
it was equally true that each individual had a different 
susceptibility to noise damage.  It was added that given that 
the veteran stated that he had not noticed hearing loss until 
a year or two before the examination, his hearing impairment 
was not likely to have been the result of the noise to which 
he was exposed to 50 years before.  The examiner stated that 
damage from noise exposure occurred at the time of exposure 
and that the veteran had stated that he had not detected any 
diminished hearing during his military service.  It was 
opined that the audiometric configuration obtained from 
puretone testing on that date was consistent with 
presbycusis.  It was noted that when the veteran was 
questioned regarding ringing or roaring in his ears, he 
denied ever having such symptoms.  It was concluded that 
tinnitus could not be attributed to noise exposure.

VA outpatient records dating from April 2001 show that the 
appellant was evaluated and fitted for hearing aids.  

Legal analysis

The veteran is competent to report noise exposure during 
service, and such exposure is consistent with the 
circumstances of his MOS and other incidents of wartime 
service.  See 38 U.S.C.A. § 1154 (West 1991).  There is no 
dispute that he currently has bilateral hearing loss as 
defined in 38 C.F.R. § 3.385.  However, the determinative 
issue in this case is whether the veteran's current hearing 
loss disability is a result of noise exposure during active 
service.  This issue is medical in nature and requires 
competent medical evidence.  The statements from the veteran 
indicate continuity of reported inservice symptomatology, but 
do not constitute a qualified medical opinion as to causation 
between noise exposure in service and the post-service 
diagnosis of hearing loss and tinnitus.

As noted previously, the evidence in this instance does not 
reflect that the appellant sought treatment for any 
complaints relating to his hearing during service, and it is 
noted that hearing was shown to be 15/15 at separation from 
both periods of active duty, which was within the range for 
normal hearing at that time.  The Board points out, however, 
that when test results at separation from service do not meet 
the regulatory requirements for establishing a disability at 
that time, the veteran may nevertheless establish service 
connection for current hearing impairment by submitting 
evidence that it is causally related to service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court), has found that there is 
no requirement that there be complaints or treatment in 
service before service connection for hearing loss can be 
granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Nevertheless, although the veteran reports having developed 
hearing impairment, including tinnitus, as the result of 
active duty, the Board points out that the first clinical 
evidence reflecting a diagnosis of sensorineural hearing loss 
is not demonstrated until April 2001, more than 50 years 
after discharge from his last period of active service.  The 
appellant has provided no documentation to show that he 
sought any treatment for hearing loss and tinnitus during the 
interim, despite repeated requests to do so.  Upon most 
recent VA examination in April 2001, he himself, was reported 
to have admitted that he only noticed hearing loss one to two 
years before.  Thus, he has presented no competent medical 
opinion in support of the claim.  The veteran also denied any 
past or current symptoms of ringing or roaring in the ears 
consistent with tinnitus.  The Board points out that an 
application for service connection must be supported by 
medical evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 2019 (1999) ; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, the VA 
examiner in April 2001 clearly found that the appellant's 
diminished hearing was not likely due to noise he was exposed 
to 50 years before.  It was concluded that puretone testing 
on that occasion was consistent with presbycusis, which is 
compatible with the aging process.  As well, the veteran 
reports that he worked in an environment with high levels of 
noise for 20 years after service.  In any event, the evidence 
does not present a competent nexus between service and 
current hearing loss and claimed tinnitus.  The Board thus 
finds that even though the veteran currently meets the 
criteria for a ratable hearing loss under 38 U.S.C.A. 
§ 3.385, a grant of service connection for bilateral hearing 
loss is not compelled under Hensley, Ledford or 38 U.S.C.A. 
§ 1154 with respect to the above circumstances.  Service 
connection for hearing loss and tinnitus must thus be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



